Title: To James Madison from Asher Robbins, 3 June 1811
From: Robbins, Asher
To: Madison, James


Newport R. Island, 3d June 1811.
I hope, Sir, the occasion of my addressing you personally will be received, as a sufficient apology for the liberty, which I have taken. I have recently been informed, from a source entitled to respect, that whilst you were deliberating upon the selection of a Successor to Judge Cushing, you received a letter from, this State, denouncing me as a monarchist in principle; and that the standing of the writer was such, as to give it effect. I owe it to myself to declare to you Sir, that the representation is a calumny, fabricated without the least regard to truth, and for which I defy the writer to give even a specious excuse, from any thing I ever did or wrote or said. No. Sir. Always ardent and undisguized in my Sentiment of zeal for the Union of these states—of devotion to the Constitution as the means of perpetuating that Union, and thereby making our republican institutions immortal—and of gratitude to those, whose labors like yours have eminently contributed to this national establishment so full of present good, and of future promise, it is impossible for this Calumniator, to give even a specious coloring to his charge. Such Communications, I presume are deemed confidential, and that it would be improper therefore to request to you to expose the one to which I allude. In this situation I can only appeal to you sir, for protection; and must pray you to do me the justice, to beleive, that, the injurious charge, was a calumny, without excuse, or palliation. With sentiments of the highest esteem & attachment I am Sir Your devoted frd & Servt
Asher Robbins.
